Title: Treasury Department Circular to the Supervisors of the Revenue, 27 June 1791
From: Treasury Department,Hamilton, Alexander
To: Supervisors of the Revenue



Treasury DepartmentJune 27 1791
Sir,

Inconveniencies have been apprehended by some of the holders of distilled spirits, other than importers and distillers, from the want of the Mark of “Old Stock” on the spirits they may have in store on the first day of July next. It appears advisable to let it be understood among the holders of spirits that if they desire their stock on hand to be examined and marked, their wishes will be complied with. At the same time it may be well to observe to them that it was within the original plan, to apply the safeguard, of thus marking the Old Stock as well to that held by purchasers, as to the stock of importers and distillers. This and other parts of the law wherein the alterations it underwent might, without circumspection, give rise to hardships and inconveniencies, may be so noticed to the dealers in spirits, and will recommend ⟨to⟩ all the Officers of the Revenue great prudence in their operations under it, particularly in respect to seizures merely for want of certificates. An early opportuni⟨ty⟩ may be taken to correct some parts of it, and others, like that respecting Old Stock, will be merely occasional.
I am, Sir,   Your Most Obedt Servant
Alexander Hamilton

